June23, 2014 Via Electronic Transmission Securities and Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re: LoCorr Investment Trust File Nos. 811-22509 and 333-171360 Ladies and Gentlemen: On behalf of LoCorr Investment Trust, a registered investment company (the "Trust"), we hereby submit, via electronic filing, Post-Effective Amendment No. 17 to the Trust's Registration Statement (the "Amendment").The main purpose of this filing is to respond to SEC staff comments with respect to the LoCorr Market Trend Fund’s Rule 485(a) filing, (then known as the LoCorr Tactical Trend Fund) and provide other completing information in the Prospectus and Statement of Additional Information.We believe that this Amendment does not contain any disclosure that would render it ineligible to become effective pursuant to Rule 485(b). If you have any questions concerning this filing, please contact John Domaschko at (513) 352-6559 or Parker Bridgeport at (614) 469-3238. Very truly yours, /s/ Parker Bridgeport THOMSPON HINE LLP ATTORNEYS AT LAW 41 South HIgh Street Suite 1700 Columbus, Ohio 43215-6101 www.ThompsonHine.com Phone: 614.469.3200 Fax: 614.469.3361
